DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-20 as filed on 9 September 2020 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The Examiner somewhat uses the terms “cultivar” and “variety” interchangeably in this Office Action.  A “cultivar” is merely a “cultivated” variety, and therefore, in this context the words can be used interchangeably.

No request for information under 37 CFR § 1.105 is made because Applicant teaches the breeding history in the specification on page 8 and the IDS transmittal letter of 20 December 2020.

Background on State of the Art and Issues in This Application
3.	As discussed, above, in the section about the background for the state of the art and the issues, a cultivar is distinguished from other plants of the same species by DUS traits and/or by genetic fingerprint.  In the United States, the genetic variation for commercial varieties of soybeans is limited with only three ancestors providing 50% of 
In Fehr (1987) (“Principles of Cultivar Development”), the backcross method is described as restoring 75% of the recurrent parent genome after the first backcross and restoring 87.5% of the recurrent parent genome after the second backcross (see Fig. 28-1,  p. 362).  

Claim Interpretation
4.	Claims 10-15 involve a plant of soybean variety 91150428 comprising a single locus conversion.  The claim requires that the plant is of variety 91150428, and it is understood that any seeds of this variety will produce plants having the distinct, uniform, and stable (DUS) traits that distinguish the variety over other varieties of soybean; such as the traits listed in Table 1 on page 9 of the specification.  For this reason, it is understood that the claimed plant having a single locus conversion will retain the DUS of variety 91150428 except for the single locus conversion.
Furthermore, the limitation "a single locus conversion" is specifically defined in the instant specification.  Spec., para. 0067.  This definition is consistent as producing a plant that differs genetically from the plant represented by the deposited seeds at only a single locus.  Therefore, the Examiner interprets the above claims as being directed to a plant of soybean cultivar 91150428 that was transformed with a transgene or had one locus introduced by a backcrossing technique.  The paragraph 0067 definition is interpreted as taking precedence over the broad definition of “a” in paragraph 0243.

Specification
4.	The disclosure is objected to because of the following informalities.  
The disclosure is objected to because the deposit information on page 49 does not provide the deposit number; instead “______“ is present as a placeholder for accession number.  Furthermore, the specification recites “______” instead of the deposit date.

The specification is also objected to because the text paragraph following Table 1 on pages 9-10 contains a succession of incomplete sentences.  I.e. they begin with the word “Contains” and it is left to the reader to guess what ‘contains’ e.g. event MON87708.
 
Claim Objections
5.	Claims 1, 5 and 13 are objected to because of the following informalities.
Claims 1 and 13 are objected to because they include the placeholder “______“ instead of the deposit number.

Claims 9 and 12 each have the conjunction “or” between “insect” and “pest” in the middle of a Markush group and this somewhat combines the two ways of presenting a Markush group.  The conjunction “or” should not be used in a Markush grouping except at the end separating the final two members..

Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 10-11, 13, 16-17 and 18 are rejected because they recite the limitation “soybean cultivar 91150428.”  The meaning of “91150428” in particular is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  
The term "91150428" is not known in the art, and the use of said name by itself does not carry art-recognized limitations defining the specific characteristics or essential characteristics that are associated with this denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of a soybean plant that encompasses all of its traits except by deposit.  Thus the term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification.  
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).

Claim 6 is rejected because of its use of the word “defined.”  It is well established that Applicant is allowed to be their own lexicographer.  It is also well established that every word in a claim is given meaning and that words are preferentially given their ordinary meaning.
Claim 6 uses “defined” as a limitation.  This raises the question as to the comparative scope of claims 5 and 6..  If claim 6 defines claim 5, then claim 5 may interpreted as also requiring a soybean plant of different genotype.   Therefore it raises a question as to the metes and bounds of claims 5 and 6 and whether they are effectively the same claim..

Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The invention features novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. 
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public. 
Applicant deposited seeds that were accepted under the terms of the Budapest Treaty.  Spec., p. 49.  Applicant also stated that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent.  Neither the specification or the claims, however, contain the deposit number.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby,  US Patent No. 9,591,827 (2017).
The instant claims are drawn to soybean variety 91150428, methods of using it, and products and plants produced from it.  Eby teaches soybean cultivar 57160653 and parts thereof(claims 1-4).  Eby describes cultivar 57160653 by a deposit with the accession number PTA-122883 and the traits recited in Table 1 (Cols 6-7).  Based on the   As can be seen in the table below, the characteristics listed in the first 10 lines are identical or very similar.  


91150428
57160653
1
Seed coat
Yellow
Yellow
2
Luster
Dull
Dull
3
Cotyledon
Yellow
Yellow
4
Shape
Ovate
Ovate
5
Habit
Indeterminate
Indeterminate
6
Flower
Purple
Purple
7
Hilum
Gray
Gray
8
Pubescence
Gray
Gray
9
Pod
tan
Tan
10
Maturity
2.4
2.4

lodging
7.4
6.4

height
76
102


GM_A19788
ROUNDUP
GM_A19788
ROUNDUP


rhg1
rhg1


Rps 1c
Rps 1c


GM_A92205dicamba
GM_A92205
Dicamba
Seed size

2668
2991
Protein

35.5
34.5
Oil

18.6
19.1


Both cultivars use the Rgh1 and Rps1c genes for disease resistance, as well as the GM_A19788 and GM_A92205 events for herbicide resistance.  The values for protein and oil content are comparable.  Obviously the height and seed fill/size can be .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Eby, U.S. Patent No. 9,591,827 B1.  As seen above in the rejection under 35 USC 103, the isnstant pending claims are obvious in view of Eby’s ‘827 Patent.
The current claims have not been allowed.


10.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Eby, U.S. Patent No. 11,234,405 B1.  As seen in the table below, the instant pending claims are obvious in view of the cultivar claimed in Eby’s ‘405 Patent.  Analysis of the minor variations are found supra.  The current claims have not been allowed.



91150428
90110208
1
Seed coat
Yellow
Yellow
2
Luster
Dull
Dull
3
Cotyledon
Yellow
Yellow
4
Shape
Ovate
Ovate
5
Habit
Indeterminate
Indeterminate
6
Flower
Purple
Purple
7
Hilum
Gray
Gray
8
Pubescence
Gray
Gray
9
Pod
tan
Tan
10
Maturity
2.4
2.1

lodging
7.4
6.6

height
76
89


GM_A19788
ROUNDUP
GM_A19788
ROUNDUP
Seed size

2668
2497
Protein

35.5
35
Oil

18.6
18.9


rhg1
rhg1


Rps 1c
Rps 1c


GM_A92205dicamba
GM_A92205dicamba



Conclusion
11.	No claim is allowed.

Examiner’s Note
12.	The claimed 91150428 variety is also similar to, but different from, a variety taught by McBroom & Brown.  McBroom & Brown, U, S Patent No. 7,714,200 B1.  McBroom & Brown teaches soybean cultivar S07-03JR108295 which shares the following phenotypes with the instant claimed 91150428:  purple flowers, tan pods, 
And has a very similar relative maturity.  However, they differ in the color of pubescence and hilum.  McBroom & Brown’s soybean also does not appear to carry a dicamba resistance gene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663